UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6317


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLAND L. FITZGERALD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Samuel G. Wilson, District
Judge. (4:08-cr-00001-SGW-RSB-1; 4:12-cv-80460-SGW-RSB)


Submitted:   June 3, 2013                 Decided:   June 10, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shirland L. Fitzgerald, Appellant Pro Se. Anthony Paul Giorno,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shirland L. Fitzgerald seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.            The    order    is   not      appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)              (2006).             A       certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies           this       standard        by        demonstrating      that

reasonable       jurists        would       find     that       the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on     procedural          grounds,       the      prisoner      must

demonstrate      both     that       the     dispositive         procedural      ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that      Fitzgerald          has     not      made       the      requisite         showing.

Accordingly,        we        deny    his     motion        for       a    certificate        of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3